


Exhibit 10.3+




SERVICESOURCE INTERNATIONAL, INC.
FORM OF AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
THIS AGREEMENT is entered into, effective as of __________, 20__ by and between
ServiceSource International, Inc., a Delaware corporation (the “Company”), and
_______________ (“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;
WHEREAS, the Certificate of Incorporation permits and Bylaws of the Company
require the Company to indemnify and advance expenses to its directors and
officers to the fullest extent permitted under Delaware law, and the Indemnitee
has been serving and continues to serve as a director and/or officer of the
Company in part in reliance on the Company's Certificate of Incorporation and
Bylaws;
WHEREAS, in recognition of Indemnitee's need for substantial protection against
personal liability in order to enhance the Indemnitee's continued and effective
service to the Company and, specific contractual assurance that the protection
promised by the Certificate of Incorporation and Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Certificate of Incorporation and Bylaws or any change in the composition of
the Company's Board of Directors or acquisition transaction relating to the
Company), and in order to induce Indemnitee to provide effective services to the
Company as a director and/or officer, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted under Delaware law
and as set forth in this Agreement, and, to the extent insurance is maintained
which includes Indemnitee as a covered party, to provide for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies; and
WHEREAS, to the extent Indemnitee is serving as a director on the Company's
Board of Directors at the request or direction of a venture capital fund or
other entity and/or certain of its affiliates (collectively, the “Fund
Indemnitors”), Indemnitee may have certain rights to indemnification,
advancement of expenses and/or insurance provided by or with respect to the Fund
Indemnitors, which Indemnitee, the Company and the Fund Indemnitors intend to be
secondary to the primary obligation of the Company to indemnify Indemnitee as
provided herein, with the Company's acknowledgement of and agreement to the
foregoing being a material condition to Indemnitee's willingness to serve as a
director of the Company.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
1.Certain Definitions.
(a)“Board” shall mean the Board of Directors of the Company.
(b)“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the




--------------------------------------------------------------------------------




“Exchange Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
total voting power represented by the Company's then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other entity,
other than a merger or consolidation that would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company's assets, or (v) the
Board adopts a resolution to the effect that, for purposes of this Agreement, a
Change of Control has occurred.


(c)“Corporate Status” describes the status of a person who is or was a director
or officer of the Company, or while a director or officer is or was serving at
the request of the Company as a director, officer, employee, trustee, agent, or
fiduciary of a subsidiary of the Company or of any other Enterprise.
(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.


(e)“Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan, trust or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary.


(f)“Expenses” shall mean any expense, liability, or loss, including attorneys'
fees, judgments, fines, ERISA excise taxes and penalties, amounts paid or to be
paid in settlement, any interest, assessments, or other charges imposed thereon,
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending, being
a witness in, participating in (including on appeal), or preparing for any of
the foregoing in, any Proceeding relating to any Indemnifiable Event.


(g)“Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to


(i)Indemnitee's Corporate Status or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity or in any other capacity or
(ii)Indemnitee's being compelled to testify or to respond to a subpoena in any
Proceeding to which Indemnitee is not a party, but that arises from Indemnitee's
Corporate Status.
(h) “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has




--------------------------------------------------------------------------------




been, retained to represent (i) the Company or Indemnitee in any matter material
to either such party (other than as Independent Counsel with respect to matters
concerning Indemnitee under this Agreement, or other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee's rights under this Agreement.


(i)“Proceeding” shall mean any threatened, pending, or completed action, suit,
or proceeding or any alternative dispute resolution mechanism (including an
action by or in the right of the Company), or any inquiry, hearing, or
investigation, whether conducted by the Company or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other.


(j)“Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.


2.Agreement to Indemnify.


(a)General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted. The parties hereto intend
that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute, including, without limitation, any
indemnification provided by the Company's Certificate of Incorporation, its
Bylaws, vote of its stockholders or disinterested directors, or applicable law.
The only limitation that shall exist upon the Company's obligations pursuant to
this Section 2 shall be that the Company shall not be obligated to make any
payment to Indemnitee that is finally determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, to be unlawful.


(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding or part thereof initiated by
Indemnitee against the Company or any director or officer of the Company unless
(i) the Company has joined in or the Board has consented to the initiation of
such Proceeding or part thereof; (ii) the Proceeding or part thereof is one to
enforce indemnification rights under Section 4; or (iii) the Proceeding or part
thereof is instituted after a Change in Control (other than a Change in Control
approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control) and Independent Counsel has
approved its initiation.


(c)Expense Advances.  If so requested by Indemnitee, the Company shall advance
(within thirty business days of such request) any and all Expenses incurred by
Indemnitee (an “Expense Advance”). The Indemnitee shall qualify for such Expense
Advances upon the execution and delivery to the Company of this Agreement which
shall constitute an undertaking providing that Indemnitee undertakes to repay
such Expense Advances if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. Until it is so
finally determined by the court that Indemnitee is not entitled to
indemnification, Indemnitee shall not be required to repay such Expense Advances
to the Company and Indemnitee shall continue to receive Expense Advances
pursuant to this Section 2(c). Indemnitee's obligation to reimburse




--------------------------------------------------------------------------------




the Company for Expense Advances shall be unsecured and no interest shall be
charged thereon. To the extent permissible under third party policies, the
Company agrees that invoices for Expense Advances shall be billed in the name of
and be payable directly by the Company.


(d)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.


(e)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Attorneys' fees and expenses shall not be prorated but shall be deemed
to apply to the portion of indemnification to which Indemnitee is entitled.


(f)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act, or similar provisions of any federal, state,
or local laws.


3.    Procedures upon Application for Indemnification.
    
(a)    To obtain indemnification, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding, provided,
however, that Indemnitee shall not be indemnified if it is prohibited under
Section 2(f) above. Any delay in providing the request will not relieve the
Company from its obligations under this Agreement, except to the extent such
failure is prejudicial.


(b)    Upon written request by Indemnitee for indemnification pursuant to
Section 3(a), a determination with respect to Indemnitee's entitlement thereto
shall be made in the specific case (i) if a Change in Control shall have
occurred, by Independent Counsel in a written opinion to the Company's board of
directors, a copy of which shall be delivered to Indemnitee or (ii) if a Change
in Control shall not have occurred, if required by applicable law (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company's board of directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company's board of directors, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company's board of directors, a
copy of which shall be delivered to Indemnitee or (D) if so directed by the
Company's board of directors, by the stockholders of the Company. If it is
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made as soon as practicable after such determination. Indemnitee shall
cooperate with the person, persons or entity making the determination with
respect to Indemnitee's entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys' fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.






--------------------------------------------------------------------------------




(c)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 3(b), the Independent Counsel
shall be selected as provided in this Section 3(c). If a Change in Control shall
not have occurred, the Independent Counsel shall be selected by the Company's
board of directors, and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Company's board of directors, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel so selected. In either event, Indemnitee
or the Company, as the case may be, may, within ten days after such written
notice of selection shall have been given, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court has determined that such objection is without merit. If,
within 20 days after the later of (i) submission by Indemnitee of a written
request for indemnification pursuant to Section 3(a) hereof and (ii) the final
disposition of the Proceeding, the parties have not agreed upon an Independent
Counsel, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other's selection of Independent Counsel and for
the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 3(b) hereof. Upon the due commencement of any
judicial proceeding pursuant to Section 4(a) of this Agreement, the Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing). The Company shall pay the reasonable fees and expenses of any
Independent Counsel.


4.    Indemnification Process and Appeal.


(a)    Suit to Enforce Rights. If Indemnitee has not received full advancement
within thirty (30) days or full indemnification within ninety (90) days after
making a demand in accordance with Section 3(a), Indemnitee shall have the right
to enforce its indemnification rights under this Agreement by commencing
litigation in the Court of Chancery of the State of Delaware seeking an initial
determination by the court or challenging any determination by the Company or
any aspect thereof. The Company hereby consents to service of process and to
appear in any such proceeding. The remedy provided for in this Section 4 shall
be in addition to any other remedies available to Indemnitee at law or in
equity. The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 4(a) that the procedures and presumptions of
this Agreement are not valid, binding, and enforceable and shall stipulate that
the Company is bound by all the provisions of this Agreement.


(b)    Defense to Indemnification, Burden of Proof, and Presumptions. It shall
be a defense to any action brought by Indemnitee against the Company to enforce
this Agreement (other than an action brought to enforce a claim for Expenses
incurred in defending a Proceeding in advance of its final disposition) that it
is not permissible under applicable law for the Company to indemnify Indemnitee
for the amount claimed. In connection with any such action to whether Indemnitee
is entitled to be indemnified hereunder, the burden of proving such a defense or
determination shall be on the Company to establish by clear and convincing
evidence that Indemnitee is not so entitled to indemnification. It is the
parties' intention that if Indemnitee commences legal proceedings to secure a
judicial determination that Indemnitee should




--------------------------------------------------------------------------------




be indemnified under this Agreement or applicable law, the question of
Indemnitee's right to indemnification shall be for the court to decide, as a de
novo trial on the merits.


(c)    Presumption Concerning Request. To the maximum extent permitted by
applicable law in making a determination with respect to entitlement to
indemnification (or advancement of expenses) hereunder, the Company shall
presume that Indemnitee is entitled to indemnification (or advancement of
expenses) under this Agreement if Indemnitee has submitted a request for
advancement under Section 2(c) of this Agreement for indemnification in
accordance with Section 3(a) of this Agreement, and the Company shall have the
burden of proof to overcome that assumption by clear and convincing evidence in
connection with the making of any determination contrary to that presumption.


(d)    Acknowledgement. The Company acknowledges that a settlement or other
disposition of a Proceeding short of final judgment may constitute success by
Indemnitee if it permits a party to avoid expense, delay, distraction,
disruption, and uncertainty. In the event that any Proceeding to which
Indemnitee is a party is resolved in any manner other than by adverse judgment
against Indemnitee (including, without limitation, settlement of such Proceeding
without payment of money or other consideration) it shall be presumed (unless
there is clear and convincing evidence to the contrary) that Indemnitee has been
successful on the merits or otherwise in such Proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.


5.    Indemnification for Expenses Incurred in Enforcing Rights. The Company
shall indemnify Indemnitee against any and all Expenses that are incurred by
Indemnitee in connection with any action brought by Indemnitee for:


(a)    indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company's
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or


(b)    recovery under directors' and officers' liability insurance policies
maintained by the Company, but only in the event that Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be.
In addition, the Company shall, if so requested by Indemnitee, advance the
foregoing Expenses to Indemnitee, subject to and in accordance with
Section 2(c).


6.    Notification and Defense of Proceeding.


(a)    Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee, except as
provided in Section 6(c).


(b)    Defense. With respect to any Proceeding as to which Indemnitee notifies
the Company of the commencement thereof (including, but not limited to, a claim
referred to in Section 11 hereof), the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election




--------------------------------------------------------------------------------




to assume the defense of any Proceeding, the Company shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than reasonable costs of investigation, transition costs associated with the
Company's assumption of the defense, or as otherwise provided below. Indemnitee
shall have the right to employ legal counsel in such Proceeding, but all
Expenses related thereto incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee's expense unless: (i) the
employment of legal counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee has reasonably determined that there may be a conflict of
interest between Indemnitee and the Company in the defense of the Proceeding,
(iii) after a Change in Control (other than a Change in Control approved by a
majority of the directors on the Board who were directors immediately prior to
such Change in Control), the employment of counsel by Indemnitee that has been
approved by Independent Counsel, or (iv) the Company shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases all Expenses of the Proceeding shall be borne by the Company. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the
determination provided for in (ii), (iii), and (iv) above.
(c)    Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company's written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred (other than a Change in Control approved by a majority of the
directors on the Board who were directors immediately prior to such Change in
Control), the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee's prior
written consent. The Company shall promptly notify Indemnitee once the Company
has received an offer or intends to make an offer to settle any such Proceeding
and the Company shall provide Indemnitee as much time as reasonably practicable
to consider such offer; provided, however Indemnitee shall have no less than
three (3) business days to consider the offer. The Company shall not be liable
to indemnify the Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; the Company's liability
hereunder shall not be excused if participation in the Proceeding by the Company
was barred by this Agreement.


7.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.


8.    Non-Exclusivity. Except with regard to the Company's primary obligations,
as set forth in Section 12 hereof, the rights of Indemnitee hereunder shall be
in addition to any other rights Indemnitee may have under the Company's
Certificate of Incorporation, Bylaws, applicable law, or otherwise; provided,
however, that this Agreement shall supersede any prior indemnification agreement
between the Company and the Indemnitee. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification than would be afforded currently under the Company's Certificate
of Incorporation, Bylaws, applicable law, or this Agreement, it is the intent of
the parties that Indemnitee enjoy




--------------------------------------------------------------------------------




by this Agreement the greater benefits so afforded by such change without any
further action by the parties hereto.
9.    Liability Insurance. 


(a)    The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as an agent of the Company and thereafter so long as the
Indemnitee shall be subject to any possible proceeding by reason of the fact
that the Indemnitee was an agent of the Company, the Company, subject to Section
9(b), shall use reasonable efforts to obtain and maintain in full force and
effect directors' and officers' liability insurance (“DO Insurance”) in
reasonable amounts from established and reputable insurers and Indemnitee shall
be a covered party under such insurance to the maximum extent of the coverage
available for any director or officer of the Company.


(b)    Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain DO Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, or the coverage is
reduced by exclusions so as to provide an insufficient benefit.


10.    Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.


11.    Subrogation. Except with regard to the Company's primary obligations, as
set forth in Section 12 hereof, in the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.


12.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder; provided, however, that (a) the Company hereby agrees that its
obligations to Indemnitee under this Agreement or any other agreement or
undertaking to provide advancement, indemnification, or both to Indemnitee are
primary, and any obligation of the Fund Indemnitors to provide advancement or
indemnification to Indemnitee for the any Expenses, judgments, fines, and
amounts paid in settlement (including all interest, assessments, and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, and amounts paid in settlement) incurred by Indemnitee are
secondary, and (b) if the Fund Indemnitors pays or causes to be paid, for any
reason, any amounts otherwise indemnifiable hereunder for the benefit of
Indemnitee or under any other indemnification agreement with Indemnitee (whether
pursuant to the Bylaws or Certificate or another contract), then (i) the Fund
Indemnitors shall be fully subrogated to all rights of Indemnitee with respect
to such payment and (ii) the Company shall fully indemnify, reimburse, and hold
harmless the Fund Indemnitors for all such payments actually made by the Fund
Indemnitors. In addition, the Company hereby unconditionally and irrevocably
waives, relinquishes, releases, and covenants and agrees not to exercise, any
rights that the Company may now have or hereafter acquires against the Fund
Indemnitors or Indemnitee that arise from or relate to contribution,
subrogation, or any other recovery of any kind under this Agreement or any other
indemnification agreement (whether




--------------------------------------------------------------------------------




pursuant to the Bylaws or Certificate or another contract). The Company and
Indemnitee hereby agree that this Section 12 shall be deemed exclusive and shall
be deemed to modify, amend, and clarify any right to indemnification or
advancement provided to Indemnitee under any other contract, agreement, or
document with the Company.


13.    Binding Effect. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written, and implied, between the
parties hereto with respect to the subject matter hereof. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while Indemnitee was serving in an indemnified capacity
pertaining to an Indemnifiable Event even though he may have ceased to serve in
such capacity at the time of any Proceeding.


14.    Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.


15.    Third-Party Beneficiary.  The Fund Indemnitors and Independent Counsel
are express third-party beneficiaries of this Agreement, and may specifically
enforce the Company's obligations hereunder (including, but not limited to, the
obligations specified in Section 12 hereof) as though a party hereunder.
    
16.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to its
principles of conflicts of laws.


17.    Consent to Jurisdiction. The Company and Indemnitee hereby irrevocably
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Chancery Court of the State of
Delaware (the “Chancery Court”), (ii) consent to submit to the exclusive
jurisdiction of the Chancery Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, and (iii) waive any
objection to the venue of any such action or proceeding in the Chancery Court.


18.    Notices. All notices, demands and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt or mailed, postage prepaid,
certified or registered mail, return receipt requested and addressed to the
Company at:




--------------------------------------------------------------------------------




ServiceSource International, Inc.
634 Second Street
San Francisco, CA 94107
Attention: Chief Executive Officer
and to Indemnitee at the address set forth below Indemnitee's signature hereto.
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.


19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
* * * * *


















IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
SERVICESOURCE INTERNATIONAL, INC.
a Delaware corporation
By:         
Name:     
Title:
INDEMNITEE,
an individual


        
Indemnitee


Address:     










